ALLOWABILITY NOTICE

35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The identified claim limitation(s) is/are: 
Claim(s) 1, 15, 20
	one or more logical components of the adaptive edge engine
		generic holder: logical components of the adaptive edge engine
		functional language:  receiving from


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims were amended to require:
wherein each workload-endpoint pair is associated with a state, each state comprising at least a first vector of state variables,…
wherein updating the state store comprises:
receiving from one or more logical components of the adaptive edge engine a respective input state value; and
determining a second vector of state variables for at least one of the 
The below identifies the closest prior art and how the art is different from the claimed invention:
HOCKETT_609 in view of Gupta_368 teaches other aspects of the claims as discussed in action mailed 2021-05-14 but neither teaches the amendment limitation identified above.
Ross - US9727034 teaches state variables in a vector to determine an endpoint cost function for optimal control computation but does not teach determining a second vector based on receiving state values from logical components of an adaptive engine. 
Ansari - US20100220722 teaches state vector and input vector for bandwidth allocation configuration but does not teach determining a second vector based on receiving state values from logical components of an adaptive engine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given by the applicant’s representative in an interview corresponding to an interview summary submitted concurrently herein.
1.	(Currently Amended) A method for administering a distributed edge computing system utilizing an adaptive edge engine, comprising:
	creating one or more data stores, 
	wherein the one or more data stores comprise data pertaining to one or more of 
	workloads,
	endpoints, and 
	data centers;	
accessing, from a strategy store, one or more operational strategies and one or more functional strategies, 
	wherein the one or more operational strategies and the one or more functional strategies are based at least in part on one or more of 
default strategies,
	operational preferences,
	customer preference data, and 
	related data describing workloads and endpoints;
	identifying, from the one or more data stores, 
one or more workloads and 
a plurality of endpoints based in part on the one or more operational strategies;
	selecting a first workload from the one or more workloads;
	executing, for the first workload, at least one functional strategy of the one or more functional strategies, 
	wherein the one or more functional strategies pertain to one or more workload control actions, 
	wherein the one or more workload control actions comprise one or more of 
	deploying and undeploying workloads,
	garbage collection, and 
	scaling;	
identifying, from the plurality of endpoints, a first set of endpoints for deploying the first workload based in part on the executing the at least one functional strategy; and
	updating a state store, the state store comprising one or more states of workload- endpoint pairs, 
	wherein each workload-endpoint pair is associated with a state, each state comprising at least a first vector of state variables, and 
	wherein the workload-endpoint pairs are associated with the one or more workloads and the plurality of endpoints, 
	wherein updating the state store comprises:
receiving from one or more logical components of the adaptive edge engine a respective input state value; and
determining a second vector of state variables for at least one of the 

2.	(Previously Amended) The method of claim 1, 
	wherein the first set of endpoints comprises two or more endpoints, and 
	wherein each of the two or more endpoints is hosted within a different datacenter. 

3.	(Previously Amended) The method of claim 1, further comprising:
	accessing data from one or more of 
	the one or more data stores,
	the strategy store, and 
	the state store; and	
identifying the first set of endpoints for deploying the first workload. 

 4.	(Original) The method of claim 1, 
	wherein the customer preference data comprises one or more of 
latency preferences, 
budget preferences, 
location preferences, and 
goals. 

 5.	(Original) The method of claim 4, 
	wherein prior to executing the at least one functional strategy, the method further comprises:
	receiving, from the strategy store, one or more instructions for accessing data for evaluating at least a portion of the one or more 
operational preferences, 
customer preference data, or 
a combination thereof; and
	accessing, from the one or more data stores, the data for evaluating the at least the portion of the one or more operational preferences, customer preference data, or a combination thereof. 

6.	(Previously Amended) The method of claim 5, 
	wherein identifying the first set of endpoints further comprises:
applying one or more endpoint filter functions to the plurality of endpoints based in part on the accessed data;
determining a second set of endpoints for the first workload, 
	wherein the second set of endpoints comprises at least two endpoints hosted within at least two datacenters; and
identifying a first set of data centers, the first set of data centers including the at least two datacenters, 
wherein each datacenter of the first set of data centers hosts at least one endpoint of the second set of endpoints. 

7.	(Previously Amended) The method of claim 6, further comprising:
	applying one or more selection functions to the second set of endpoints, 
	wherein the one or more selection functions comprise endpoint isolation and endpoint selection;
	wherein the endpoint isolation comprises:
	isolating one endpoint from each data center of the first set of data centers; and
	wherein the endpoint selection comprises:
	applying one or more endpoint selection functions to each data center of the first set of data centers; and
	identifying a second set of data centers based at least in part on applying the one or more endpoint selection functions, 
	wherein each data center of the second set of data centers hosts one endpoint of the first set of endpoints. 

8.	(Previously Amended) The method of claim 1, 
	wherein the first vector of state variables for each of the one or more states of the workload-endpoint pairs comprises one or more of 
	a tuple of Finite State Machine (FSM) variables or state values,
	a state index,
	a state alias, and 
	one or more data fields.

9.	(Previously Amended) The method of claim 8, 
	wherein updating the state store comprises at least: 
identifying an initial state for a first workload-endpoint pair, the first workload- endpoint pair associated with the first workload and a first endpoint of the first set of endpoints, 
	wherein the initial state for the first workload-endpoint pair comprises the first vector of state variables;
	receiving, from at least one logical component of the adaptive edge engine, at least one input state value for the first workload-endpoint pair;
	identifying a new state for the first workload-endpoint pair based at least in part on the initial state and the at least one input state value, 
	wherein identifying the new state for the first workload-endpoint pair comprises determining the second vector of state variables; and
	writing the new state to the state store. 

10.	(Previously Amended) The method of claim 1, further comprising:
	accessing at least a portion of the one or more operational strategies and the one or more functional strategies, 
	wherein the at least the portion of the one or more operational strategies and the one or more functional strategies are associated with workload control;
	accessing one or more states of workload-endpoint pairs associated with the first workload and the first set of endpoints based at least in part on the at least the portion of the one or more operational strategies;
	executing, for the first workload, the at least the portion of the one or more functional strategies; and
	deploying the first workload on at least a portion of endpoints of the first set of endpoints based in part on the executing. 

11.	(Previously Amended) The method of claim 1, further comprising:
	accessing at least a portion of the one or more operational strategies and the one or more functional strategies, 
	wherein the at least the portion of the one or more operational strategies and the one or more functional strategies are associated with endpoint control;
	monitoring the state store; and 
	wherein, based in part on accessing the at least the portion of the one or more operational strategies and the one or more functional strategies associated with endpoint control, the method further comprises one or more of: 
querying and updating the one or more data stores; 
performing one or more endpoint control actions, 
	wherein the one or more endpoint control actions comprise one or more of 
create, bring into service, and remove from service one or more endpoints of the plurality of endpoints or one or more data centers; and
		managing endpoints. 

12.	(Previously Amended) The method of claim 1, further comprising:
	accessing at least a portion of the one or more operational strategies and the one or more functional strategies, 
	wherein the at least the portion of the one or more operational strategies and the one or more functional strategies are associated with health checks;
	accessing one or more states of workload-endpoint pairs associated with the first workload based at least in part on the at least the portion of the one or more operational strategies;
	executing, for the first workload, the at least the portion of the one or more functional strategies; and
	updating a health status for the first workload based in part on the executing, 
	wherein updating the health status comprises updating the one or more states of workload-endpoint pairs associated with the first workload. 

13.	(Previously Amended) The method of claim 1, further comprising:
	accessing at least a portion of the one or more operational strategies and the one or more functional strategies, 
	wherein the at least the portion of the one or more operational strategies and the one or more functional strategies are associated with directing traffic;
	accessing one or more states of workload-endpoint pairs associated with the first workload and the first set of endpoints from the state store based at least in part on the at least the portion of the one or more operational strategies;
	enabling or disabling network access to the first workload deployed on at least one endpoint of the first set of endpoints based in part on the accessing the one or more states of workload-endpoint pairs associated with the first workload and the first set of endpoints; and
	updating a traffic directed status for the first workload based in part on the enabling or disabling, 
	wherein updating the traffic directed status comprises updating the one or more states of workload-endpoint pairs associated with the first workload deployed on the at least one endpoint of the first set of endpoints. 

 14.	(Original) The method of claim 1, 
	wherein the one or more data stores further comprise one or more of: 
a current status of workloads, 
endpoints, and 
metrics stores comprising 
forecasts, estimates, and recorded values of one or more of 
cost, 
performance, and 
operational metrics. 

15.	(Currently Amended) A system configured for administering a distributed edge computing system utilizing an adaptive edge engine, the system comprising:
	one or more hardware processors configured by machine-readable instructions to:
create one or more data stores, 
wherein the one or more data stores comprise data pertaining to one or more of 
	workloads,
endpoints, and 
data centers;	
access, from a strategy store, one or more operational strategies and one or more functional strategies, 
	wherein the one or more operational strategies and the one or more functional strategies are based at least in part on 
	one or more of default strategies,
	operational preferences,
	customer preference data, and 
	related data describing workloads and endpoints;
	identify, from the one or more data stores, one or more workloads and a plurality of endpoints based in part on the one or more operational strategies;
	select a first workload from the one or more workloads;
	execute, for the first workload, at least one functional strategy of the one or more functional strategies, 
	wherein the one or more functional strategies pertain to one or more workload control actions, and 
	wherein the one or more workload control actions comprise one or more of 
		deploying and undeploying workloads,
		garbage collection, and 
		scaling;	
identify, from the plurality of endpoints, a first set of endpoints for deploying the first workload based in part on the executing the at least one functional strategy; and
	update a state store, the state store comprising one or more states of workload- endpoint pairs, 
	wherein each workload-endpoint pair is associated with a state, each state comprising at least a first vector of state variables, and 
	wherein the workload-endpoint pairs are associated with the one or more workloads and the plurality of endpoints, 
	wherein updating the state store comprises:
	receiving from one or more logical components of the adaptive edge engine a respective input state value; and
	determining a second vector of state variables for at least one of the 

 16.	(Original) The system of claim 15, 
	wherein the one or more functional strategies are based at least in part on the operational preferences and customer preference data, 
	wherein the customer preference data comprises one or more of 
latency preferences, 
budget preferences, 
location preferences, and 
goals, and 
	wherein prior to executing the at least one functional strategy, the one or more hardware processors are further configured by machine-readable instructions to:
	receive, from the strategy store, one or more instructions for accessing data for evaluating at least a portion of the one or more operational preferences, customer preference data, or a combination thereof; and
	access, from the one or more data stores, data for evaluating 
the at least the portion of the one or more operational preferences, 
customer preference data, or 
a combination thereof. 

17.	(Previously Amended) The system of claim 16, 
	wherein identifying the first set of endpoints further comprises:
	applying one or more endpoint filter functions to the plurality of endpoints based in part on the accessed data;
	determining a second set of endpoints for the first workload, 
	wherein the second set of endpoints comprises at least two endpoints hosted within at least two datacenters; and
	identifying a first set of data centers, the first set of data centers including the at least two datacenters, 
	wherein each datacenter of the first set of data centers hosts at least one endpoint of the second set of endpoints. 

18.	(Previously Amended) The system of claim 17, 
	wherein the one or more hardware processors are further configured by machine-readable instructions to:
	apply one or more selection functions to the second set of endpoints, 
	wherein the one or more selection functions comprise endpoint isolation and endpoint selection, 
	wherein the endpoint isolation comprises isolating one endpoint from each data center of the first set of acceptable data centers, and 
	wherein the endpoint selection comprises applying one or more endpoint selection functions to each data center of the first set of data centers; and
	identify a second set of data centers based at least in part on applying the one or more endpoint selection functions, 
	wherein each data center of the second set of data centers hosts one endpoint of the first set of endpoints. 

19.	(Previously Amended) The system of claim 15, 
	wherein the first vector of state variables for each of the one or more states of the workload-endpoint pairs is associated with one or more of 
a tuple of Finite State Machine (FSM) variables or state values, 
a state index, 
a state alias, and 
one or more data fields, and 
wherein updating the state store comprises at least: 
identifying an initial state for a first workload-endpoint pair, the first workload- endpoint pair associated with the first workload and a first endpoint of the first set of endpoints, 
	wherein the initial state for the first workload-endpoint pair comprises the first vector of state variables;
	receiving, from at least one logical component of the adaptive edge engine, at least one input state value for the first workload-endpoint pair;
	identifying a new state for the first workload-endpoint pair based at least in part on 
the initial state and 
the at least one input state value, 
	wherein identifying the new state for the first workload-endpoint pair comprises determining the second vector of state variables; and
	writing the new state to the state store. 

20.	(Currently Amended) A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for administering a distributed edge computing system utilizing an adaptive edge engine, the method comprising:
	creating one or more data stores, 
	wherein the one or more data stores comprise data pertaining to one or more of 
	workloads,
	endpoints, and 
	data centers;	
accessing, from a strategy store, one or more operational strategies and one or more functional strategies, 
	wherein the one or more operational strategies and the one or more functional strategies are based at least in part on 
		one or more of default strategies,
		operational preferences,
		customer preference data, and 
		related data describing workloads and endpoints;
	identifying, from the one or more data stores, one or more workloads and a plurality of endpoints based in part on the one or more operational strategies;
	selecting a first workload from the one or more workloads;
	executing, for the first workload, at least one functional strategy of the one or more functional strategies;
	identifying, from the plurality of endpoints, a first set of endpoints for deploying the first workload based in part on the executing the at least one functional strategy; and
	updating a state store, the state store comprising one or more states of workload- endpoint pairs, 
	wherein each workload-endpoint pair is associated with a state, each state comprising at least a first vector of state variables, and 
	wherein the workload-endpoint pairs are associated with the one or more workloads and the plurality of endpoints, 
	wherein updating the state store comprises:
receiving from one or more logical components of the adaptive edge engine a respective input state value; and
determining a second vector of state variables for at least one of 

Relevant Cited References
US20100220722
US9727034

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415